IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE

               MYRON L. JOHNSON v. STATE OF TENNESSEE

                 Appeal from the Circuit Court for Hickman County
                                    No. 13CV49


                 No. M2013-02314-CCA-R3-HC - Filed July 24, 2014




The Appellant, Myron L. Johnson, appeals the trial court's summary dismissal of his
petition for habeas corpus relief. The judgment of the trial court is affirmed.


Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court Affirmed
Pursuant to Rule 20, Rules of the Court of Criminal Appeals

R OBERT W. W EDEMEYER, J., delivered the opinion of the court, in which J ERRY L. S MITH
and T HOMAS T. W OODALL, JJ. joined.

Myron L. Johnson, pro se.

Robert E. Cooper, Jr., Attorney General & Reporter; Clark B. Thornton, Assistant
Attorney General, for the appellee, State of Tennessee.


                              MEMORANDUM OPINION


        The Appellant was convicted by a Davidson County jury of first degree murder and
especially aggravated robbery in 2008. State v. Myron Lorenzo Johnson, No. M2008-02198-
CCA-R3-CD, 2010 WL 521028 (Tenn. Crim. App., Feb. 12, 2010), perm. to app. denied,
(Tenn., May 12, 2010). The Appellant was sentenced to life imprisonment for the murder
conviction plus sixty years for the robbery conviction, to be served at 100%. In 2013, the
Appellant filed a petition for a writ of habeas corpus. The Appellant challenged the validity
of his sentences. The trial court summarily dismissed the petition. In response to the record
and the Appellant’s brief on appeal, the State has moved this Court to affirm the trial court
ruling pursuant to Court of Criminal Appeals Rule 20. Said request is granted.
        Article I, Section 15 of the Tennessee Constitution guarantees the right to seek habeas
corpus relief, and Tennessee Code Annotated Sections 29-21-101 et seq. codify the
applicable procedure for seeking such a writ. The grounds upon which our law provides
relief, however, are very narrow. McLaney v. Bell, 59 S.W.3d 90, 92 (Tenn. 2001). Habeas
corpus relief is available in this state only when it appears on the face of the judgment or the
record of the proceedings that the trial court was without jurisdiction to convict or sentence
the defendant or that the sentence of imprisonment has otherwise expired. Archer v. State,
851 S.W.2d 157, 164 (Tenn. 1993). As the State aptly points out, only jurisdictional defects
in a sentence may be challenged in a habeas corpus petition. See Edwards v. State, 269
S.W.3d 915, 924 (Tenn. 2008). Accordingly, the judgment or record must plainly show that
a sentence directly contravenes a governing statute or is otherwise unavailable under
governing statutes. Id. Offender classification, however, is a non-jurisdictional element of
sentencing. Id.

       Having reviewed the record on file, this Court concludes that the trial court did not
err in summarily dismissing the Appellant’s petition for habeas corpus relief. The
Appellant’s sentences have not expired, and there is nothing on the face of the judgments or
the record to suggest that the trial court lacked jurisdiction to sentence the Appellant to life
imprisonment for his first degree murder conviction and sixty years at 100% as a career
offender for his especially aggravated robbery conviction. See Tenn. Code Ann. §§ 39-13-
202(c) and 40-35-211(1) (authorizing life sentence for first degree murder conviction);
§§ 40-35-108, 40-35-112(c) and 40-35-501(i) (authorizing sixty years at 100% for especially
aggravated robbery conviction for Range III career offender). Accordingly, the State’s
motion is granted, and the judgment of the trial court is hereby affirmed in accordance with
Rule 20.




                                            ____________________________________
                                            R OBERT W. W EDEMEYER, J UDGE




                                               2